DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on July 9, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 26, 32, 34, 36, 37, and 39-65 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 26, 32, and 39-54, drawn to the technical feature of a method of performing in vitro mutagenesis of a targeted sequence.
Group II, claims 34, 36, 37, and 55-65, drawn to the technical feature of an in vitro mutagenesis kit for a targeted sequence.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and II lack unity of invention because the shared same or corresponding technical feature between Groups I and II does not make a contribution over the prior art for reasons that follow. The inventions of Groups I and II require the technical feature of an isolated ribonucleotide particle (RNP), a plasmid, an oligonucleotide, and a cell extract having enzymatic activity for editing genes, wherein the RNP comprises a crRNA and a Cas endonuclease, wherein the plasmid comprises a nucleotide sequence of a targeted sequence, and wherein the oligonucleotide comprises a nucleotide sequence that is complementary to the targeted sequence but contains at least one mismatched nucleotide as to the targeted sequence therein. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rivera-Torres et al. (PLoS ONE 12(1): e0169350, January 4, Nucleic Acids Res. 27:1323-1330, 1999; cited on the information disclosure statement filed on November 5, 2020). The reference of Rivera-Torres et al. discloses in vivo mutagenesis of a target polynucleotide present within a cell genome using an isolated ribonucleoprotein (RNP) particle, which comprises Cas9 and a crRNA, and a single-stranded DNA oligonucleotide, which is complementary to the target sequence except for a single mismatch (see, e.g., Figures 2 and 6). Rivera-Torres et al. do not disclose a plasmid comprising a target polynucleotide and a cell extract having enzymatic activity for editing genes for in vitro mutagenesis. However, Cole-Strauss et al. show that in vitro mutagenesis of a target polynucleotide within a plasmid in a method using a cell extract with gene repair enzymes was well-known before the effective filing date (see, e.g., p. 1323, column 2, bottom; Figure 2). As such, it would have been obvious before the effective filing date to apply the RNP particle and oligonucleotide of Rivera-Torres et al. as the mutagenic reagents in the in vitro mutagenesis of Cole-Strauss et al. One would have been motivated to and would have had a reasonable expectation of success to do this because Rivera-Torres et al. discloses an isolated RNP particle and a single-stranded DNA oligonucleotide for mutagenesis of a target polynucleotide and Cole-Strauss et al. taught mutagenesis using a plasmid as a target polynucleotide and a cell extract for DNA repair. Thus, the shared same or corresponding technical feature between Groups I and II does not make a contribution over the prior art. 

Election of Species

The species are as follows: 
(A) Cas9, (B) Cas3, (C) Cas8a, (D) Cas8b,(E) CaslOd, (F) Csel, (G) Csyl, (H) Csn2, (I) Cas4, (J) CaslO, (K) Csm2, (L) Cmr5, (M) Fokl, (N) T7, (O) Cpf1, (P) Cpf2, (Q) CasY, and (R) CasX.
Applicant is required, in reply to this action, to elect a species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 26, 32, 34, 36, 37, 39, 40, 42-56, and 58-65.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is an endonuclease, which is not a special technical feature as it does not make a contribution over the prior art in view of Rivera-Torres et al. (supra), which discloses a Cas9 endonuclease (p. 1, Abstract). As such, the species do not make a contribution over the prior art. 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AA) mammalian cell extract, and (BB) cell extract derived from S. cerevisiae. 
Applicant is required, in reply to this action, to elect a species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species is a cell extract from a different source and each of the species is considered to represent a different technical feature. As such, the species do not share the same or corresponding technical feature. 
Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species is a eukaryotic cell extract, which is not a special technical feature as it does not make a contribution over the prior art in view of Cole-Strauss et al. (supra), which discloses a mammalian cell extract with gene repair enzymes (see, e.g., p. 1326, column 1, top). As such, the species do not make a contribution over the prior art. 
 
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656